                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    ARNOLD FISHON, LILLY PEREZ, and                  )
    TANA PARKER on behalf of themselves              )
    and all others similarly situated,               )
                                                     )
                          Plaintiff,                 )
                                                          Civil Action No. 3:19-cv-00816
                                                     )
                                                          Chief Judge Waverly D. Crenshaw, Jr
          v.                                         )
                                                          Magistrate Judge Alistair Newbern
                                                     )
    MARS PETCARE US, INC.,                           )
                                                         JURY DEMAND
                                                     )
                          Defendants.                )
                                                     )
                                                     )
                                                     )

                  DEFENDANT’S MOTION TO DISMISS AND TO STRIKE

        Plaintiffs’ claims fail for numerous reasons. First, plaintiffs’ claims should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a plausible claim for relief.

Second, plaintiffs’ claims sounding in fraud fail to satisfy the heightened pleading standard under

Federal Rule of Civil Procedure 9(b). Third, plaintiffs fail to specify under which state laws they

bring their breach of warranty (Counts II and III) and unjust enrichment (Count IV) claims. Fourth,

plaintiffs fail to allege basic elements of breaches of the Magnuson-Moss Warranty Act

(“MMWA”) (Count I), express warranty (Count II), implied warranty of merchantability (Count

III), and unjust enrichment (Count IV). Fifth, plaintiffs cannot seek class relief under the Virginia

Consumer Protection Act (“VCPA”). Sixth, plaintiffs’ nationwide class allegations should be

stricken from the complaint under Federal Rules of Civil Procedure 12(f), 23(c)(1)(A) and

23(d)(1)(D) as they are facially defective.1 Finally, plaintiffs’ claims for injunctive relief should



1
 “Under Rules 23(c)(1)(A) and 23(d)(1)(D), as well as pursuant to Rule 12(f), this Court has
authority to strike class allegations prior to discovery if the complaint demonstrates that a class



      Case 3:19-cv-00816 Document 9 Filed 11/18/19 Page 1 of 3 PageID #: 38
be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1), as Plaintiffs lack standing to

seek such relief.

       This Motion is supported by the following exhibits, which the Court may properly consider

under this Motion and which are attached to a contemporaneously filed Declaration:

EXHIBIT 1             Product packaging (back display panel) for IAMS® Proactive Health

Sensitive Skin & Stomach Grain-Free Recipe with Chicken & Peas.

EXHIBIT 2             Product packaging (side display panel) for IAMS® Proactive Health

Sensitive Skin & Stomach Grain-Free Recipe with Chicken & Peas.

       A Memorandum of Law in support of this Motion has also been filed.


Dated: November 18, 2019                    Respectfully submitted,

                                            /s/Ryan T. Holt__
                                            Ryan T. Holt (BPR # 30191)
                                            SHERRARD ROE VOIGT & HARBISON, PLC
                                            150 3rd Avenue South, Suite 1100
                                            Nashville, TN 37201
                                            Tel: (615) 742-4512
                                            Fax: (615) 742-4539
                                            rholt@srvhlaw.com

                                            David A. Forkner (Pro Hac Application
                                            Forthcoming)
                                            WILLIAMS & CONNOLLY LLP
                                            725 Twelfth Street, N.W.
                                            Washington, DC 20005
                                            Tel: (202) 434-5000
                                            Fax: (202) 434-5029
                                            dforkner@wc.com

                                            Attorneys for Mars Petcare U.S., Inc.




action cannot be maintained.” Hovsepian v. Apple, Inc., No. 08-5788 JF (PVT), 2009 WL
5069144, at *2 (N.D. Cal. Dec. 17, 2009).




      Case 3:19-cv-00816 Document 9 Filed 11/18/19 Page 2 of 3 PageID #: 39
                                  CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on November 18, 2019, I electronically filed

a copy of the foregoing with the clerk of the District Court using the CM/ECF system, which sent

notification of such filing to all parties registered with the Court’s electronic filing system.

 Lisa A. White, TN Bar # 026658                       Gary E. Mason
 Gregory F. Coleman, TN Bar # 014092                  Danielle L. Perry
 Adam Edwards, TN Bar #023253                         J. Hunter Bryson
 Justin G. Day, TN Bar #033267                        WHITFIELD BRYSON & MASON, LLP
 GREG COLEMAN LAW PC                                  5101 Wisconsin Avenue NW, Suite 305
 First Tennessee Plaza                                Washington, DC 20016
 800 S. Gay Street, Suite 1100                        Tel: 202-640-1168
 Knoxville, TN 37929                                  Fax: 202-429-2294
 Tel: 865-247-0080                                    gmason@wbmllp.com
 Fax:865-522-0049                                     dperry@wbmllp.com
 greg@gregcolemanlaw.com                              hunter@wbmllp.com
 lisa@gregcolemanlaw.com
 adam@gregcolemanlaw.com
 justin@gregcolemanlaw.com

 Jonathan Shub                                        Jeffrey S. Goldenberg
 KOHN, SWIFT & GRAF, P.C.                             GOLDENBERG SCHNEIDER L.P.A.
 1600 Market Street, Suite 2500                       One West Fourth Street, 18th Floor
 Philadelphia, PA 19103                               Cincinnati, OH 45202
 Tel: (215) 238-1700                                  Tel: (513) 345-8291
 jshub@kohnswift.com                                  Fax: (513) 345-8294
                                                      jgoldenberg@gs-legal.com

 Charles E. Schaffer                                  Philip Friedman
 LEVIN, SEDRAN & BERMAN, LLP                          FRIEDMAN LAW OFFICES
 510 Walnut Street, Suite 500                         2001 L Street NW, Suite 400
 Philadelphia, PA 19106                               Washington, DC 20036
 Tel: (215) 592-1500                                  Tel: (202)-293-4175
 Fax: (215) 592-4663
 cschaffer@lfsblaw.com


                                                                       /s/Ryan T. Holt_______
                                                                       Ryan T. Holt




      Case 3:19-cv-00816 Document 9 Filed 11/18/19 Page 3 of 3 PageID #: 40
